DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-9 and 12) in the reply filed on 16 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 July 2021, as described above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the wording “the controller based on a result of a detection of the displacement between the substrate and the mold.” is indefinite.  There is not a detection step claimed so it is unclear where the result is coming from.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takuma et al. (JP 2016058735 (Machine Translation Provided.  All citations refer to the translation.)).
Regarding Claims 1 and 12: Takuma et al. disclose an imprint method for forming a pattern of an imprint material on a substrate by aligning the substrate and a mold with each other and curing the imprint material (throughout), the imprint method comprising: bringing the mold and the imprint material into contact with each other; irradiating the imprint material with light to increase a viscosity of the imprint material on the substrate while the mold and the imprint material are in contact with each other; aligning the substrate and the mold with each other and curing the imprint material by irradiating the imprint material with light ([0038]).  While Takuma et al. do not specifically disclose increasing a control gain to be used for a controller, the controller being configured to control relative positions of the mold and the substrate so as to reduce a displacement based on a result of detection of the displacement between the substrate and the mold, while the mold and the imprint material are in contact with each other, it is the Examiner’s position that increasing the gain (power) to the control mechanism would be a necessary part of the method of Takuma et al.  This is true because the increased viscosity of the polymer would resist movement by the controller and thus would demand more power.  Therefore it is the Examiner’s position that such steps are inherent in the process of Takuma et al. or would be obvious to a person of ordinary skill in the art at the time of invention.  
Regarding Claims 2-4: Takuma et al. disclose the imprint method as describe above in the rejection of claim 1.  As described above, while Takuma et al. fail to disclose wherein the change is made during the irradiation with the light for increasing the viscosity of the imprint material or wherein a change amount of the control gain is determined according to at least one 
Regarding Claims 5 and 9:  Takuma et al. disclose the imprint method as describe above in the rejection of claim 1. Takuma et al. fail to disclose wherein the irradiation includes irradiation of the imprint material contacting at least a part of a peripheral region surrounding a pattern region formed on the mold with the light for increasing the viscosity of the imprint material or wherein an irradiation area on the substrate over which the imprint material is irradiated with the light for increasing the viscosity of the imprint material is smaller than an irradiation area on the substrate over which the imprint material is irradiated with the light for curing the imprint material.  However a person having ordinary skill in the art, absent a showing of unexpected results would find such features to be a matter of routine optimization.  In other words, said person would find it to control the viscosity in trouble areas and not in other areas.
Regarding Claims 6-8: Takuma et al. disclose the imprint method as describe above in the rejection of claim 1.Takuma et al. further disclose wherein an exposure amount of the light for increasing the viscosity of the imprint material is smaller than an exposure amount of the light for curing the imprint material or wherein an irradiation time period for increasing the viscosity of the imprint material is shorter than an irradiation time period for curing the imprint material wherein intensity of the light for increasing the viscosity the imprint material is lower than intensity of the light for curing the imprint material or wherein an irradiation area on the substrate over which the imprint material is irradiated with the light for increasing the viscosity 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/ROBERT J GRUN/Primary Examiner, Art Unit 1744